Case 8-19-76260-ast             Doc 200         Filed 10/25/19           Entered 10/25/19 14:07:08




 Joseph J. Tomaino
 Grassi Healthcare Advisors LLC
 488 Madison Avenue
 New York, NY 10022
 (212) 223-5020
 Patient Care Ombudsman

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 In re:                                                                      Chapter 11

                                                                             Case No. 19-76260 (AST)
 ABSOLUT FACILITIES MANAGEMENT, LLC, et al.                                  Case No. 19-76263 (AST)
                                                                             Case No. 19-76267 (AST)
                                                                             Case No. 19-76268 (AST)
                                                                             Case No. 19-76269 (AST)
                                                                             Case No. 19-76270 (AST)
                                                                             Case No. 19-76271 (AST)
                                                                             Case No. 19-76272 (AST)

                                                                             (Jointly Administered)
                                                       Debtors.
 --------------------------------------------------------------------x

          APPLICATION APPROVING EMPLOYMENT OF SILVERMANACAMPORA LLP
                 AS ATTORNEYS FOR THE PATIENT CARE OMBUDSMAN
          Joseph J. Tomaino, the court appointed Patient Care Ombudsman (the “PCO”) of the

 jointly administered estates of Absolut Facilities Management, LLC, et al.1 (the “Debtors"), by

 this application (the "Application"), seeks the entry of an order of this Court approving the

 employment of SilvermanAcampora LLP (“SilvermanAcampora”) as attorneys for the PCO,

 and respectfully represents and alleges:

          1.        On September 10, 2019, the Debtors filed voluntary petitions (the “Petitions”) in

 accordance with chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in

 this Court.

          2.        By Order of this Court dated September 20, 2019, the remaining Debtors’ cases

 were procedurally consolidated and jointly administered with the Absolut Facilities Management,



 1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
 Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
 for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
 Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
 Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).

                                                                                                LMM/2339677.1/067983
Case 8-19-76260-ast        Doc 200      Filed 10/25/19     Entered 10/25/19 14:07:08




 LLC d/b/a Absolut Care LLC (“AFS”) Debtor; and AFS was determined to be the Lead Case

 where all matters affecting these Debtors’ cases should be consulted, and all pleadings shall be

 docketed going forward.

         3.       By Order of this Court dated October 3, 2019, the Office of the United States

 Trustee was directed to appoint a patient care ombudsman in accordance with Bankruptcy

 Code Section 333 (ECF Doc. No. 116).

         4.       On October 4, 2019, Joseph J. Tomaino was appointed as the PCO in these

 Debtors’ cases, and is serving in that capacity (ECF Doc. No. 122).

         5.       The PCO has determined that he requires the assistance of SilvermanAcampora

 to assist in all legal matters relating to, among other things, to (i) provide the PCO with legal

 advice with respect to his duties, obligations, and powers as PCO during the continuance of the

 Debtors’ cases; and (ii) represent the PCO as an interested party in connection with any

 proceedings in these cases which effect the rights of the PCO and the patients residing in the

 Debtors’ facilities (collectively, the “Services”).

         6.       Further, the PCO has determined that it is necessary to employ counsel on his

 behalf in this case in order to assist him in these cases. The PCO requires counsel in order to,

 among other things, prepare the necessary motions, applications and orders, and other legal

 documents that may be required under the Bankruptcy Code and the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) in furtherance of his appointment.

         7.       Accordingly, the PCO requests that SilvermanAcampora be employed as his

 attorneys effective as of October 4, 2019. The PCO believes that SilvermanAcampora is well

 qualified to act as his attorneys and to represent him as the PCO in this case.

         8.       In addition to the Services, SilvermanAcampora may render other professional

 services, including, but not limited to:

              (a) prepare on behalf of the PCO, all necessary applications, motions, answers,
                  orders, and other legal documents required by the Bankruptcy Code and the
                  Bankruptcy Rules; and



                                                       2                           LMM/2339677.1/067983
Case 8-19-76260-ast        Doc 200      Filed 10/25/19       Entered 10/25/19 14:07:08




             (b) perform all other legal services for the PCO, which may be necessary in
                 connection with the PCO's duties in these Debtors’ cases.

        9.        To the best of the PCO's knowledge, SilvermanAcampora has no connection with

 the Debtors’ creditors or any other party in interest or their respective attorneys, except as set

 forth in the attached affidavit of Ronald J. Friedman, Esq. (the "Affidavit"), a member of

 SilvermanAcampora. Additionally, SilvermanAcampora represents no interest adverse to the

 Debtors or their estates, or any other interested person in the matters with respect to which

 SilvermanAcampora is being employed by the PCO, except as set forth in the Affidavit.

        10.       Furthermore, SilvermanAcampora is a "disinterested person" as that term is

 defined in §101(14) of the Code and that said firm:

                  (a)     is not a creditor, equity security holder, or insider;

                  (b)     is not and was not, within two (2) years before the date of the filing of the

 petition, a director, officer, or employee of the Debtors; and

                  (c)     does not have an interest materially adverse to the interest of these

 estates or of any class of creditors or equity security holders, by reason of any direct or indirect

 relationship to, connection with, or interest in, the Debtors, or for any other reason.

        11.       Based    on    the   foregoing,    the   PCO     submits     that   the   retention   of

 SilvermanAcampora, as of October 4, 2019, is not only necessary but also in the best interest of

 these estates.

        12.       No prior application for relief sought herein has been previously made to this or

 any other court.




                             REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




                                                     3                                 LMM/2339677.1/067983
Case 8-19-76260-ast      Doc 200     Filed 10/25/19    Entered 10/25/19 14:07:08




        WHEREFORE, the PCO respectfully requests for the entry of the annexed order

 authorizing the employment of SilvermanAcampora LLP, effective as of October 4, 2019, and,

 that this Court grant such other and further relief as may be deemed just and proper.

 Dated: Jericho, New York
        October 9, 2019
                                             Joseph J. Tomaino,
                                             Patient Care Ombudsman for the jointly
                                             administered estates of Absolut Facilities
                                             Management, LLC, et al.


                                               s/Joseph J. Tomaino
                                              Joseph J. Tomaino




                                                4                              LMM/2339677.1/067983
